Citation Nr: 0949004	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a stab wound, right hemi-thorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

In November 2008, the Board denied an initial rating in 
excess of 10 percent.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the case for 
compliance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2009 Joint Motion, the parties essentially 
agreed that an additional medical opinion was necessary to 
adjudicate the Veteran's claim.  Specifically, the January 
2006 examination report was found to be inadequate because it 
did not contain any clinical findings with respect to the 
painful "bulging mass" on the right side of the abdomen, 
which the Veteran identified as the primary manifestation of 
his service-connected stab wound residuals.

As detailed in the Joint Remand, while a CT scan report noted 
a history of a "right upper quadrant mass," the January 
2006 examiner did not make any clinical findings that 
addressed this evidence or the Veteran's complaints of a 
bulging mass, nor did that examiner indicate that his 
findings were based on a review of the entire claims folder.  
Therefore, another examination is needed.

The Board also observes that additional evidence has been 
added to the file which the RO has not considered, nor has 
the Veteran submitted a waiver of initial consideration of 
this evidence by the RO.  Accordingly, the Board finds that a 
remand is necessary in order for the RO to consider this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37, 20.1304 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination to evaluate the severity of the 
stab wound residuals.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be performed and all 
findings reported in detail.  

Specifically, the examiner should opine as 
to whether a bulging mass is related to the 
stab wound residuals, and, if so, whether 
it is productive of limitation of motion or 
additional functional loss due to pain, 
weakened movement, excess fatigability, and 
incoordination.  

In this regard, the examiner should specify 
whether any functional loss affects the 
thoracic muscle group (muscles of 
respiration) and, if so, whether such 
impairment is mild, moderate, or severe.  

Additionally, the examiner should discuss 
the size of the right-hemi thorax scar, the 
depth (superficial vs. deep), and the 
stability.  All symptoms and limitations 
caused by the right-hemi thorax scar should 
be addressed.

Also, the examiner should state whether the 
Veteran has any neurological impairment 
associated the stab wound residuals.  For 
any such neurological impairment found, the 
examiner is asked to (a) identify the 
specific nerve(s), and (b) indicate the 
degree of paralysis (i.e. complete 
paralysis or mild, moderate, or severe 
incomplete paralysis) in the affected 
nerves.

Further, the examiner should opine as to 
whether the stab wound residuals include 
any postoperative hernias, not well 
supported by belt under ordinary 
conditions, or healed ventral hernias or 
post-operative wounds with weakening of the 
abdominal wall and indication for a 
supporting belt.

Finally, the examiner should discuss how 
the stab wound residuals impact the 
Veteran's activities of daily living, 
including his ability to obtain and 
maintain employment.  

2.  Upon completion of the above, 
readjudicate the claim on appeal, including 
extraschedular consideration.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

